Title: To George Washington from the Board of War, 28 August 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Augt 28. 1779
        
        We have been honoured with your Excellency’s Favours of the 21st. We will transmitt to Mr Hughes your Sentiments as to Capt. Swan’s Exchange the Justice whereof he however interested must acknowledge. We only conveyed the Letter having no particular Object in the Completion of Capt. Swan’s Wishes.
        We return your Excellency our warmest Acknowledgments for the candid & decisive Account you have given to Congress of the Charge made by Genl Sullivan on the Subject of Cloathing. We shall think ourselves fortunate if Calumny must fall on us to have it ever so

clearly in our Power to exculpate ourselves. And while any Part of our Conduct falling under your Excellency’s Observation meets with your favorable Sentiments we with much Sincerity declare there are very few Quarters from whence Censure can wound our Feelings. Your Sentiments on the Necessity of cultivating Harmony among Persons engaged in the same Pursuit—the Interest & Safety of our Country—are perfectly in Unison with our Opinions & Conduct. Had your constant Example been followed by Genl Sullivan no Trouble would have arisen on the present Occasion. He has sent us a Copy of the Order we complained of & still insists on its Propriety. His Letter accompanying the Copy is so full of forced Constructions & uncandid Comments on our Letter with such ungenteel & insulting Insinuations superadded thereto that we see little Prospect of his doing us the least Justice. We believe however that we shall put an End to the Controversy with him by taking no farther Notice of his Letter which we cannot answer without descending into Paths we feel ourselves above treading. We will leave it to Time to undecieve the Army whose good Opinion we are really on all Occasions anxious of possessing. We have neither Leisure nor Inclination for personal Controversies.
        We enclose some Regulations on the Subject of Prisoners which we beg Leave to submitt to your Excellency’s Judgment & Remarks. We will be obliged by your returning them with your Observations Alterations & Additions. We have the Honour to be with the most sincere Respect & Esteem Your very obedt Servants
        
          Richard PetersBy order
        
        
          P.S. Beside the Articles formerly mentioned to have been sent Genl Sullivan there were 500 Blanketts with the last Shirts.
        
      